           Case 2:10-cv-01609-JFC Document 735 Filed 04/22/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 COLE’S WEXFORD HOTEL, INC.,                      )
 on its own behalf and on behalf of all           )
 others similarly situated,                       )       Case No. 2:10-cv-01609-JFC
                                                  )
                  Plaintiffs,                     )       Judge Joy Flowers Conti
                                                  )
                  v.                              )
                                                  )
 UPMC and                                         )
 HIGHMARK INC.,                                   )
                                                  )
                  Defendants.                         )

                                               ORDER

          Upon consideration of Plaintiff’s Motion for Leave to File redacted exhibits, the Court

hereby ORDERS that:

          1.     Plaintiff may file unredacted versions of Exhibits B, C and D of the Affidavit of

Samantha Ries, Senior Project Manager of Rust Consulting with the Clerk of Courts; and

          2.     Plaintiff shall file a redacted version of Exhibits B, C and D of the Affidavit of

Samantha Ries, Senior Project Manager of Rust Consulting on the docket in the above-captioned

action.

SO ORDERED.




                                                s/Joy Flowers Conti
                                                _____________________________
                                                The Honorable Joy Flowers Conti



   Dated: April 22, 2021
